{¶ 41} Although I concur with the majority opinion, it appears appropriate to address certain items contained in the record of this matter. With reference to the sentencing hearing conducted here, it is evident that there was no reference by the trial court to the procedural mechanics contained in Article 36 of the Vienna Convention, specifically to have the assistance of the Republic of Georgia Consul as a foreign national. Further, the record indicates that there was a failure to advise appellant of the immigration consequences in pleading guilty to criminal acts as required by R.C. 2943.031(A), coupled with an unverified reference in the record to the effect that those items were covered in appellant's Summit County sentencing.
 {¶ 42} While I agree with the majority that the Article 36 procedure is the subject of res judicata here, and that no legal prejudice applies to appellant with respect to the failure to narrate the immigration consequences involving a guilty plea, under the circumstances of this case, a word of caution is in order.
 {¶ 43} It would be appropriate to invoke the caveat that such omissions under a different set of circumstances might well rise to a cumulative level of error which could result in a reversal.
 {¶ 44} For the foregoing reasons, I concur with the majority based on the facts presented in this case.